Per Curiam:
Under the provisions of the Code of Civil Procedure (§ 872, subd. 7, as amd. by Laws of 1911, chap. 781, and Laws of 1918, chap. 278), the plaintiff is entitled to examine the defendant corporation by its officers or managing agent and to require the production of books and papers, which may be offered and received in evidence. The order appealed from is, therefore, modified by striking out that portion which states that defendant is not required to produce its books and papers, and *960as so modified affirmed, without costs. Present — Clarke, P. J., McLaughlin, Laughlin, Smith and Page, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.